    Case 5:20-cr-00134-H-BQ Document 29 Filed 01/06/21             Page 1 of 1 PageID 57



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDTVISION

LTNITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 5:20-CR-134-01-H

STERLING RICHARD BROCK (1),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE I]NTTED STATES MAGISTRATE JI,JDGE
                        CONCERNING PLEA OF GIJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Ptea of Guilty is corect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated January   L     2021.



                                             J       WESLE HENDRIX
                                                     D STATES DISTRICT JUDGE
